IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-40278
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CONRADO GARCIA-CAVAZOS,
                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-445-1
                      --------------------
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Conrado Garcia-Cavazos appeals his guilty-plea conviction

for attempting to reenter the United States illegally after

deportation in violation of 8 U.S.C. § 1326.    He argues that in

view of the Supreme Court’s recent decision in Apprendi v. New

Jersey, 120 S. Ct. 2348, 2362-63 (2000), his sentence should be

vacated because it exceeds the two-year statutory maximum

sentence for a violation of 8 U.S.C. § 1326(a).    Garcia-Cavazos

acknowledges that his argument is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224, 235 (1998), and states that he is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40278
                                -2-

raising the issue to preserve it for possible Supreme Court

review.   Although the Supreme Court noted that Almendarez-Torres

may have been incorrectly decided, the Supreme Court did not

expressly overrule it in Apprendi.   Apprendi, 120 S. Ct. at 2362

& n.15.   Garcia-Cavazos’s argument is foreclosed by Almendarez-

Torres.

     AFFIRMED.